EXHIBIT 10(a)(10)



EMPLOYMENT AGREEMENT


This Employment Agreement, dated January 1, 2007 (this "Agreement"), is between
PATRIOT NATIONAL BANK, a national banking association with headquarters located
in Stamford, Connecticut (the "Bank"), PATRIOT NATIONAL BANCORP, INC., a
Connecticut corporation ("Bancorp") and CHARLES F. HOWELL of Danbury,
Connecticut (the "Executive").


RECITALS


WHEREAS, the Executive, the Bank and Bancorp desire that the Executive be
employed as President and Chief Executive Officer of the Bank and as President
of Bancorp (Bank and Bancorp may collectively be referred to as the
“Employers”). The Executive and the Employers desire to enter into this
Employment Agreement with Executive for several primary reasons: (1) to provide
Executive with job security and the Employers with the security of Executive's
services for the term provided herein; (2) to provide further incentive to
Executive in the discharge of his responsibilities to the Employers; and (3) to
define Executive's duties and terms of employment; and


WHEREAS, the Employers and Executive contemplate that the Employers will: (i)
disclose to Executive information concerning the Employer's business affairs,
including certain confidential information; and (ii) assist Executive in
establishing goodwill and rapport with certain customers of the Bank. The use by
Executive of this information, goodwill and rapport in competing with or in
aiding others in competing with the Employers would have a detrimental effect on
future profitable operations of the Employers.


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter described, the parties agree as follows:


1. Term of Employment. The Employers agree to employ Executive, and Executive
agrees to accept employment with the Employers for a term commencing on January
1, 2007 and continuing through December 31, 2009, unless subsequently extended
or sooner terminated as provided in this Agreement (the "Employment Period").
The Employers further agree to initiate discussions with Executive promptly
following the second anniversary of the date hereof for the purpose of
determining whether a further extension to this Agreement is acceptable to the
parties hereto, it being understood that neither party shall have any binding
obligation to further extend the Employment Period.


2. Duties.


(a) During the Employment Period, Executive shall perform the duties and
exercise the powers relating to the office of the President and Chief Executive
Officer of the Bank and the President of Bancorp, including all duties assigned
to Executive by the respective Boards of Directors of the Bank and Bancorp (the
"Board of Directors"). All duties assigned shall be consistent with the
customary duties of the above-described

--------------------------------------------------------------------------------


offices at a national bank. The Executive will be a director of Bancorp and the
Bank, and Vice Chairman of the Board of Directors of Bancorp. In the event
Executive is not so elected as a director of Bancorp and the Bank and as a Vice
Chairman of Bancorp during any relevant period, Executive shall have the right
to terminate this Agreement without any further duties or obligations on the
part of Executive hereunder.


(b) During the Employment Period, Executive shall devote his entire business
time, best efforts and ability to the business of the Bank and Bancorp, shall
faithfully
and diligently perform his duties, shall comply in all material respects with
the overall policies established by the Boards of Directors and shall do all
that is reasonably in his power to promote, develop and extend the business of
the Bank and Bancorp. Notwithstanding the foregoing, it is understood that the
Executive shall be permitted to continue to serve on various civic and
non-profit organizations approved by the Bank and Bancorp.


3. Compensation and Benefits.


(a) Base Salary. The Employers shall pay Executive as compensation for his
services during the Employment Period an annual base salary of Two Hundred
Seventy-five Thousand Dollars ($275,000.00) for the first twelve (12) month
period, Two Hundred Ninety Thousand Dollars ($290,000.00) for the second twelve
(12) month period, and Three Hundred Ten Thousand Dollars ($310,000.00) for the
third twelve (12) month period (the "Base Salary"). Salary payments shall be
made in equal installments consistent with the Employer’s standard payroll
practices for its officers. The Base Salary shall be reviewed by the Board of
Directors each year during the Employment Period and set by the Board of
Directors in an amount not less than the stated contract salary; any increase in
Base Salary in excess of the stated contract may take the form of a contingent
increase based upon the achievement of articulated personal or corporate goals,
or both, at the discretion of the Board of Directors.


(b) Expenses. Upon submission of appropriate invoices or vouchers, the Employers
shall pay or reimburse Executive for all reasonable expenses incurred by him in
the performance of his duties under this Agreement in furthering the business,
and in keeping with the policies, of the Employers.


(c) Vacation. Executive shall be entitled to four (4) weeks paid vacation each
contract year, to be taken each year at a time or times as shall be mutually
agreed upon by the Employers and Executive and consistent with applicable
regulatory requirements. If Executive fails to use all of his vacation time
during a particular calendar year, the unused portion shall not be carried over
to the subsequent year, unless approved in writing by the Chairman of the Board
of the Directors.


(d) Cash Incentive Compensation. The Board of Directors, in its sole discretion,
may authorize the payment of special cash incentive compensation to Executive
from time to time in excess of the amount stated in any documented regular cash
incentive plans. Any such special payment of incentive compensation will not set
a
2

--------------------------------------------------------------------------------


precedent requiring or suggesting that similar incentive compensation will be
paid in the future. The Executive shall be entitled to participate in any Profit
Sharing Plan or any additional compensation plan adopted by the Board of
Directors and generally available to the officers and / or employees of the
Employers. In the event that the Executive's profit share payout percentage is
reduced to a level below any other member of senior management of the Employers,
the Executive shall have the right to terminate this Agreement without any
further duties or obligations on the part of Executive hereunder, and in such
event Executive shall not be entitled to any termination payment under Section 5
hereof.


(e) Insurance Policies.


(i) Term Life Insurance. During the Employment Period, Employers shall provide
term life insurance coverage for Executive in such form and amount as is not
less favorable than that coverage provided by the Employers to other employees
of the Employers from time to time generally.


(ii) Key Man Insurance. During the Employment Period, Executive shall permit the
Employers to insure his life under a policy or policies of life insurance issued
by an insurance company or companies selected by the Employers, and to name the
Employers as sole beneficiary thereunder. Executive agrees to submit to any
physical examinations which may be reasonably required in connection with such
policies.


(iii) Disability Insurance. During the Employment period, Employers shall
provide Executive with disability insurance coverage in such form and amount
consistent with that provided to other Bank employees of Employers generally.




(f) Benefits. During the Employment Period, Executive shall be entitled to and
shall be included under the same rules or restrictions in any employee welfare
and retirement plan or program of the Employers available generally to its
employees and/or officers including, without limitation, plans for hospital
services, medical services benefits, sick pay, dental and other health plans.


(g) Stock Plans. During the Employment Period, as to any stock incentive, stock
option, or stock compensation plan adopted by the Board of Directors, the
Executive will be entitled to participate therein to the extent determined by
the Board of Directors in its reasonable discretion. In addition,
notwithstanding the expiration of the Executive's Employment Agreement dated
October 23, 2000 (as amended) (the "2000 Employment Agreement"), the Executive
shall continue to be entitled to all of the stock grant and stock option
benefits set forth in Section 3(g) thereof, and the vesting of such stock grants
and stock options and the effect thereon of any termination of the Executive's
employment shall continue to be governed by the 2000 Employment Agreement.

3

--------------------------------------------------------------------------------


4. Disability. If during any period in which Executive shall have continued to
perform his duties as an employee of the Employers, Executive shall incur a
total or partial disability (as defined in subsection (d) below), then until the
earlier of (a) 180 days after the date such disability is incurred, or (b) the
expiration of the term of the Employment Period (either shall be termed the
"Disability Period"), the Employers shall pay Executive during the Disability
Period on the basis of his then-regular salary (any payments that Executive does
or would otherwise receive pursuant to the Bank's disability coverage for
employees generally for this period of disability shall be set off against these
payments).


(a) If Executive's total disability shall terminate prior to the expiration of
the Employment Period, then Executive shall return to full and active employment
with the Employers under the terms of this Agreement; provided that if he shall
again become disabled within a period of three (3) months after such return,
other than by reason of an event which is not causatively related to his
original disability, then Executive shall be deemed to have been continuously
disabled from the date he incurred his original disability;


(b) In the event Executive shall incur a partial disability (as defined in (d)
below), then during the period of the partial disability, the compensation to be
paid to him in consideration of his services to the Employers shall be equitably
adjusted to reflect the time that he is able to devote to the affairs of and the
value of the service he is able to impart to the Employers; provided, however,
that during the Disability Period, the compensation shall not be less than
Executive would have received under this Section 4 had he been totally rather
that partially disabled (this is to say, he shall receive his then-regular
salary for that Disability Period);


(c) Payments to Executive under this Section 4 shall be reduced by the amounts,
if any, as may be payable to him by reason of his disability under policies of
insurance maintained and/or paid for by the Employers;


(d) As used in this Agreement, the term "total disability" shall mean a
disability such that, for physical or mental reasons, Executive is unable to
perform substantially his obligations hereunder for the reasonably foreseeable
future (not less than 90 days), as determined by the Employer’s Board of
Directors after considering competent medical evidence. As used in this
Agreement, the term "partial disability" shall mean a disability, other than a
total disability, such that, for physical or mental reasons, Executive is unable
to perform a material portion of his usual duties at the Employers on a
full-time basis as determined by the Board of Directors after considering
competent evidence.


5. Termination.


(a) Termination by Death. If Executive dies during the Employment Period, the
Employer’s obligations under this Agreement shall terminate immediately and
4

--------------------------------------------------------------------------------


Executive's estate shall be entitled to all arrearages of salary and expenses
but shall not be entitled to further compensation.


(b) Termination With or Without Cause. This Agreement and Executive's employment
with the Employers may be terminated for cause at any time upon thirty (30) days
advance written notice from the Employers to Executive, which notice shall set
forth the facts on which the termination is based. Upon termination, Executive
shall be entitled to all arrearages of salary and expenses, but shall not be
entitled to further compensation or benefits.


As used in this Agreement, and without limitation, "cause" shall include: (i)
Executive's conviction by any trial court of any crime involving fraud,
embezzlement, theft or dishonesty; (ii) serious willful misconduct by Executive,
including personal dishonesty in connection with Employers business or customers
or the breach of a fiduciary duty to the Employers or its customers; (iii) the
total disability of Executive, as defined in Paragraph 4 above; (iv) any
material breach by Executive of this Agreement; or (v) if the Employer’s
regulatory authorities issue an order removing Executive from his positions at
the Employers, or if such regulatory authorities inform the Directors that
continuation of Executive in his position at the Employers would constitute an
unsafe and unsound banking practice.


Executive's employment may be terminated by the Employers without cause at any
time, provided that, in such event, Employers shall pay Executive, in one
lump-sum payment within thirty (30) days after such termination, an amount equal
to the higher of the following: (i) that amount which is equal to the aggregate
amount of salary payments that would be made to Executive for the remainder of
the Employment Period, calculated at the Executive's then annual Base Salary; or
(ii) that amount which is equal to 1-1/2 years (18 months) Base Salary,
calculated at Executive's then annual Base Salary, whichever is greater.


In addition, if Executive is terminated without cause, the Employers shall
either continue to carry Executive at no additional cost to him under the
Employer’s employee hospital, medical services, dental and other health plans
for the remainder of the Employment Period, or, if he is not eligible for
continued coverage under such plans, pay the cost of similar coverage for
Executive pursuant to COBRA or similar private insurance plans offering
comparable coverage.


In addition to the foregoing, in the event that Executive's employment is
terminated by the Employers without cause following the occurrence of a "Change
of Control" as defined in that certain Change of Control Agreement dated as of
January 1, 2007 between the Executive and the Employers (the "Change of Control
Agreement"), the Executive shall be entitled to receive the higher of (i) the
payment amount calculated pursuant to the third paragraph of this Section 5(b),
or (ii) the amount payable pursuant to the Change of Control Agreement but the
Executive shall not be entitled to receive both of the aforesaid payment
amounts.

5

--------------------------------------------------------------------------------


(c) The Executive shall have the right to terminate this Agreement without any
further duties or obligations on his part in the event that any person other
than Angelo De Caro holds the position of Chairman of the Board of the Bank or
Bancorp or Chief Executive Officer of Bancorp, or in the event that Angelo De
Caro and his family members or trusts reduce their beneficial ownership of
Bancorp's common stock to an amount less than fifteen percent (15%) of the total
outstanding common stock of Bancorp. In the event of such a termination,
Executive shall not be entitled to any termination payment.


(d) Immediate Cessation of Employment. In the event Executive's employment
terminates pursuant to subparagraphs (b) or (c) above, the Employers may further
direct Executive to cease immediately his activities on behalf of the Employers
and to discontinue using any of the Employer’s facilities; provided, however,
that in the event of these directions, the Employers shall continue to provide
Executive with salary and other benefits required by this Agreement until the
expiration of the notice period set forth in subparagraph (b).


(e) Survival. Anything in this Agreement to the contrary notwithstanding, the
provisions of Sections 6, 7, 8 and 9, shall survive the termination of
Executive's employment with the Employers.


6. Non-Competition Agreement and Non-Interference Covenants.


(a) Executive absolutely and unconditionally covenants and agrees with the
Employers that, from the period commencing on the date of this Agreement and
continuing for a period of one (1) year following the termination of his
employment as provided for in this Agreement, Executive will not, anywhere in
the Restricted Area (as defined in subparagraph (b) below), either directly or
indirectly, solely or jointly with any person or persons (a "Competitor"), as an
employee, consultant, or advisor (whether or not engaged in business for
profit), or an individual proprietor, partner, shareholder (provided that share
ownership of less than 5% of the share voting power shall be permitted),
director, officer, joint venturer, investor (provided that such investment will
not be a violation if it is limited to less than 5% of the ownership of such
entity), lender, or in any other capacity, compete with the business of the
Employers (i) as conducted as of the date of execution of this Agreement; or
(ii) as conducted during the Employment Period; or (iii) as conducted as of the
end of the Employment Period or (iv) as proposed to be conducted by the
Employers as of the end of the Employment Period (collectively, the "Business").
In addition, Executive covenants and agrees that he will not, for a period of
one (1) year following the termination of this Agreement, directly or
indirectly, for whatever reason, whether for his own account or for the account
of any other person, firm, corporation or other organization: (i) solicit,
employ, or otherwise interfere with any of the Employer’s contracts or
relationships with any employee, officer, director or any independent contractor
who is employed by or associated with the Employers at the time of termination
of this Agreement; or (ii) actively solicit, or cause to be solicited or
otherwise actively interfere with any of the Employer’s contracts or
relationships with any independent contractor, customer, client or supplier of
the Employers. It shall not
6

--------------------------------------------------------------------------------


constitute a violation of this Section 6 if customers, clients or employees
follow Executive to his new place of employment without any independent
solicitation on the part of Executive (or caused by Executive) or if such
customers or clients respond to any mass advertising solicitation conducted
independently by Executive's new employer without input from Executive.
Notwithstanding the foregoing, the provisions of this Section 6 (a) shall not
apply in the event that (i) the Executive's employment is terminated by the
Employers other than for cause or (ii) the Executive is employed by the
Employers for the entire term hereof and the Employers and the Executive fail to
agree, at least 6 months prior to the end of such term, as to the terms and
conditions for a new contract or renewal hereof, provided, however, that the
provisions of this Section 6(a) shall continue to apply even in the event of the
circumstances described in subsections (i) and (ii) immediately above in the
event that the Employers determines, in its sole discretion, to pay to the
Executive an amount equal to seventy-five percent (75%) of the Executive's total
cash compensation in respect of the immediately preceding twelve month period
(excluding stock related payments), such payment to be made to the Executive
within ninety (90) days of the end of this Agreement, in which event the
Executive shall then be subject to the restrictions of the aforesaid Section
6(a). In either of the foregoing events, however, the terms of Section 7 hereof
shall continue to be binding upon the Executive.


(b) As used in this Section 6: (i) the term "compete" shall mean engaging,
participating, or being involved in any respect in the business of banking, or
furnishing any aid, assistance or service of any kind to any person in
connection with, the Business and shall include, without limitation, being
employed by any banking institution which has a branch or other place of
business in the Restricted Area; (ii) the term "Restricted Area" shall mean the
following: Fairfield and New Haven Counties, Connecticut; Westchester, Nassua
and Suffolk Counties, New York and Manhattan, New York.


(c) If a Court or arbitration panel concludes through appropriate proceedings
that Executive has breached the covenant set forth in this Section, the term of
the covenant shall be extended to a term equal to the period for which Executive
is determined to have breached the covenant.


7. Covenant Not to Disclose. Executive agrees that, by virtue of the performance
of the normal duties of his position with the Employers and by virtue of the
relationship of trust and confidence between Executive and the Employers, he
possesses and will possess certain data and knowledge of operations of The
Employers which are proprietary in nature and confidential. Executive covenants
and agrees that he will not, at any time, whether during the term of this
Agreement or otherwise, reveal, divulge or make known to any person (other than
The Employers) or use for his own account, any confidential or proprietary
record, data, trade secret, price policy, rate structure, personnel policy,
method or practice of obtaining or doing business by the Employers, or any other
confidential or proprietary information whatever (the "Confidential
Information"), whether or not obtained with the knowledge and permission of The
Employers and whether or not developed, devised or otherwise created in whole or
in part by his efforts. Executive further covenants and agrees that he shall
retain all such knowledge and
7

--------------------------------------------------------------------------------


information which he shall acquire or develop respecting such Confidential
Information in trust for the sole benefit of the Employers and their successors
and assigns.


8. Business Materials and Property Disclosure. All written materials, records,
and documents made by Executive or coming into his possession concerning the
business or affairs of the Employers shall be the sole property of the Employers
and, upon termination of his employment with the Employers, Executive shall
deliver the same to the Employers and shall retain no copies. Executive shall
also return to the Employers all other property in his possession owned by the
Employers upon termination of his employment.


9. Breach by Executive. It is expressly understood, acknowledged and agreed by
Executive that: (i) the restrictions contained in Sections 6, 7 and 8 of this
Agreement represent a reasonable and necessary protection of the legitimate
interests of the Employers and that his failure to observe and comply with his
covenants and agreements in those Sections will cause irreparable harm to the
Employers; (ii) it is and will continue to be difficult to ascertain the nature,
scope and extent of the harm; and (iii) a remedy at law for such failure by
Executive will be inadequate. Accordingly, it is the intention of the parties
that, in addition to any other rights and remedies which the Employers have in
the event of any breach of said Sections, The Employers shall be entitled, and
is expressly and irrevocably authorized by Executive, to demand and obtain
specific performance, including without limitation, temporary and permanent
injunctive relief, and all other appropriate equitable relief against Executive
in order to enforce against Executive, or in order to prevent any breach or any
threatened breach by Executive, of the covenants and agreements contained in
those Sections.


10. Regulatory Restrictions. Notwithstanding any provision to the contrary in
this Agreement, the Bank shall not be required under this Agreement to continue
Executive in his position(s) at the Bank, or to make any payments to Executive,
if the regulatory authorities having jurisdiction over the Bank order the
Executive's removal from the Bank, or if such regulations determine that any
payment would constitute an illegal "excess parachute" payment under 12 U.S.C.
Section 1828(k) and regulations promulgated thereunder, or an "unsafe or unsound
banking practice" pursuant to 12 U.S.C. Section 1818(b).


11. Arbitration. Any dispute whatsoever relating to the interpretation, validity
or performance of this Agreement, or any other dispute arising out of this
Agreement which cannot be resolved by any party upon thirty (30) days' written
notice to the other party shall be settled by arbitration in the City of
Stamford, Connecticut, in accordance with the rules then prevailing of the
American Arbitration Association, and the judgment upon the award rendered by
the arbitrators may be entered in any court of competent jurisdiction. It is the
purpose of this Agreement, and the intent of the parties hereto to make the
submission to arbitration of any dispute or controversy arising out of this
Agreement, as set forth hereinabove, an express condition precedent to any legal
or equitable action or proceeding of any nature whatsoever.

8

--------------------------------------------------------------------------------


12. General Provisions:


(a) All notices required by this Agreement shall be in writing and shall be
sufficiently given if delivered or mailed by registered or certified mail,
return receipt requested, to the parties at their respective addresses set forth
below. Any party may specify a different address by written notice to the other,
in accordance with this Section. All notices shall be deemed to have been given
as of the date so delivered or mailed.


To the Employers:


900 Bedford Street
Stamford, CT
Attention: Chairman of the Board of Directors


To Executive:


Charles F. Howell
13 Delno Drive
Danbury, CT


(b) Except insofar as Executive may be subject to general policies adopted by
the Employers from time to time, this Agreement contains the entire agreement
between the parties, and there are no other representations, warranties,
conditions or agreements relating to the subject matter of this Agreement.


(c) The waiver by any party of any breach or default of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


(d) This Agreement may not be changed orally but only by an agreement in writing
duly executed on behalf of the party against which enforcement of any waiver,
change, modification, consent or discharge is sought.


(e) This Agreement shall be binding upon and inure to the benefit of the
Employers and Executive and their respective successors, assigns, heirs and
legal representatives. Insofar as Executive is concerned, this Agreement is
personal and Executive's duties under it shall not be assigned by Executive.


(f) Each of the parties agrees to execute all further instruments and documents
and to take all further action as the other party may reasonably request in
order to effectuate the terms and purposes of this Agreement.


(g) This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one and the same instrument.


(h) This Agreement shall be construed pursuant to and in accordance with the
laws of the State of Connecticut.

9

--------------------------------------------------------------------------------


(i) Wherever used in this Agreement, the masculine, feminine and neuter pronouns
shall be fully interchangeable, and the singular shall include the plural where
the context so requires and vice versa.


(j) If any term or provision of this Agreement is held or deemed to be invalid
or unenforceable, in whole or in part, by a court of competent jurisdiction,
such term of provision shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


PATRIOT NATIONAL BANK




By:      /s/ Angelo De Caro
Angelo De Caro
Chairman of Board of Directors






PATRIOT NATIONAL BANCORP, INC.


By :  /s/ Angelo De Caro
Angelo De Caro
Chairman of Board of Directors




/s/ Charles F. Howell
Charles F. Howell
Executive





 
10

--------------------------------------------------------------------------------






 